HULL, Circuit Judge:
The plaintiffs are the Fair Housing Center of the Greater Palm Beaches, Inc. (the “Center”) and a number of current or former residents of the Sonoma Bay and Marsh Harbour condominium developments (collectively, the “Plaintiffs”). The Plaintiffs filed this lawsuit against Sonoma Bay Community Homeowners Association, Inc. (“Sonoma Bay HOA”), Marsh Har-bour Maintenance Association, Inc. (“Marsh Harbour HOA”) (together, the “Associations”), and other related parties (collectively, the “Defendants”). The Plaintiffs claim that the Defendants discriminated against families with children in violation of the Fair Housing Act (“FHA”), 42 U.S.C. § 3601 et seq. Following a seven-day trial, a jury rendered a verdict in favor of the Defendants.
The Plaintiffs appeal the district court’s denial of their motion for a new trial, primarily challenging the verdict form and the district court’s refusal to give a jury instruction the Plaintiffs requested. Because the Plaintiffs have not demonstrated prejudicial and reversible error in the trial, we affirm.
I. THE ASSOCIATIONS’ RULES AND PLAINTIFFS’ COMPLAINT
The Fair Housing Act prohibits discrimination against families with children. See 42 U.S.C. § 3604 (prohibiting housing discrimination on the basis of “familial status”); id. § 3602(k) (defining “familial status” as “one or more individuals (who have not attained the age of 18 years) being domiciled with” a parent or legal guardian).
The Plaintiffs’ operative complaint alleged familial status discrimination under two different provisions of the FHA: §§ 3604 (b) and (c).1 Section 3604(b) makes it unlawful “[t]o discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection therewith, because of ... familial status.” Section 3604(c) makes it unlawful to “make, print, or publish ... any notice, statement, or advertisement, with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on ... familial status.”
The Plaintiffs’ suit alleged the two Defendant Associations had four policies that discriminated against families with chil*771dren in violation of §§ 3604(b) and (c) and the Florida Fair Housing Act, Fla. Stat. § 760.20 et seq. The parties refer to these four policies as the “Curfew Rule,” the “Loitering Rule,” the “Proper Attire Rule,” and the “Report Card Requirement” (collectively, the “Rules”). These Rules state as follows:
• The Curfew Rule—“All persons under the age of 18 must be in their home or back patio after sunset.”2
• The Loitering Rule—“There will be no loitering—congregating on the streets of [the development] [—] at any time. After dark all children should be in their home or on their patio.”
• The Proper Attire Rule—“All Residents must wear proper clothing when walking on the streets of [Sono-ma Bay and Marsh Harbour]. No Boys should be shirtless and Girls must wear a cover up over a bathing suit when walking to the pool.”
• The Report Card Requirement—Rental applications from prospective tenants must include copies of report cards for any person under the age of 18.
The Plaintiffs claimed that the Rules facially discriminated against children and that the Defendants wrongfully enforced them against only families with children, entitling the Plaintiffs to compensatory and punitive damages.
In 2014, Marsh Harbour amended its Curfew Rule and Report Card Requirement. By the time trial began in October 2015, both Marsh Harbour and Sonoma Bay had entirely eliminated the Loitering Rule, Curfew Rule, and Report Card Requirement.
As recounted in great detail below, the trial evidence focused on whether, during 2010 to 2015 (before the elimination of the Rules), the Defendants had enforced these Rules against only children, or against all residents, or at times against no one at all.
Before reviewing the trial evidence, we first review a pre-trial ruling by the district court, which the Plaintiffs claim affected their trial presentation.
II. PLAINTIFFS’ SUMMARY JUDGMENT MOTION
Before trial, the parties filed summary judgment motions. Of importance to this appeal, the Plaintiffs filed a “Motion for Partial Summary Judgment as to Defendants’ Liability Regarding Written Policies that Violate the Fair Housing Act.” (Emphasis added). The Plaintiffs’ motion contended that partial summary judgment was proper because “there are no genuine issues of material fact as to whether Defendants maintained discriminatory written policies in violation of the Fair Housing Act.” (Emphasis added). In their prayer for relief, the Plaintiffs requested that the district court grant their “motion for partial summary judgment as to liability.”
A. The Report Card Requirement and Proper Attire Rule
The district court denied the Plaintiffs’motion as to both the Report Card Requirement and the Proper Attire Rule. The district court observed that the rental applications also required adults to submit to a background check, such that an ordinary reader could conclude that “the same type of vetting is being applied to both adults and children—a type of vetting related to *772the character of the applicant.” An ordinary reader could also conclude that the' report card was used as a means of identification. The district court concluded that “this issue must be resolved by a trier of fact.”
The district court also noted that there was “sufficient ambiguity in the meaning of the wording” of the Proper Attire Rule such that it was “unclear” whether the Plaintiffs had established a “prima facie case of familial discrimination.” The district court later stated that the language of the Proper Attire Rule was “unclear” because, while one ordinary reader could conclude that the Rule’s reference to “Boys” and “Girls” meant only male and female children, another ordinary reader could conclude that the Rule encompassed all males and all females. Therefore, the district court concluded that “this issue must be resolved by a trier of fact.”
B. The Loitering and Curfew Rules
When analyzing the text of the Loitering and Curfew Rules and § 3604(b), the district court determined that:
Because [these Rules’ restrictions] are limited to children and because the rules treat children differently than adults— children are essentially confined to their home after dark—Plaintiffs have, at a minimum, established a prima facie case of intentional discrimination under § 3604(b). The burden therefore shifts to Defendants to articulate “a legitimate, non-discriminatory justification for the challenged policy.”
Based on the record evidence, the district court found that “the primary motivations behind Defendants’ Loitering Rule and Curfew Rule were safety concerns and crime prevention[.]” The district court also noted, however, that the Defendants did not provide evidence demonstrating that the children in the communities had a propensity to commit criminal acts or that the children’s parents were incapable of supervising their outside activities.
The district court also found that, even if these justifications for the Loitering and Curfew Rules were satisfactory, “[t]he plain text of the rules confines children to their home for the duration of the night.” The district court determined that “there is no reasonable, alternative reading other than (i) the rules only affect children and (ii) children are treated differently than adults. The content of the rules is such that an ordinary reader would clearly conclude that the rules discriminate against children.”
Although the district court determined that the “plain text” of the Rules was discriminatory, the district court observed that the Defendants provided evidence that the Rules were not enforced against the Plaintiffs, and that the Plaintiffs’ motion sought no adjudication as to the disputed issue of enforcement or as to the damages, stating:
Although Defendants have provided evidence that the Loitering Rule and Curfew Rule were not enforced, this evidence goes to damages and not to liability. Plaintiffs seek no adjudication with respect to the manner in which Defendants enforced their Rules and Regulations or the damages those rules caused.
Simply put, the district court granted the Motion for Partial Summary Judgment as to the Plaintiffs’ claim that the plain text of the Loitering and Curfew Rules violated §§ 3604(b) and (c). Accordingly, the trial then focused on (1) whether the Defendants enforced these written Rules against only children, against all residents, or often against no one at all, and (2) if the Defendants enforced the written Rules against only children, whether the Defendants’ discriminatory enforcement caused *773damages. Because the wealth of evidence that the Plaintiffs presented is critical to the issue of prejudice in this appeal, we recount the relevant testimony adduced at trial.3
III. PLAINTIFFS’ EVIDENCE AT TRIAL
We start with the testimony of current and former residents of Sonoma Bay and Marsh Harbour.
A. Testimony From Resident Bluntson
Since March 2011, Brenda Hill Bluntson has been a Sonoma Bay resident. She has four adult children and ten grandchildren who would come visit her at Sonoma Bay. Bluntson testified that, shortly after she moved in, the Loitering Rule was enforced against her family. For example, her grandchildren went outside to “stretch and play ball and run and so forth.” All of the adults went outside as well. A security guard told them “they had to go in the back.” The guards were “addressing the grandchildren definitely, [saying] they couldn’t play out front where we were trying to play, and [they told the] adults, you can’t stand out.” Bluntson said it made her feel “uncomfortable” and “angry.” Since that incident, Bluntson has not allowed her grandchildren to go outside. On cross-examination, however, Bluntson acknowledged that, with respect to the incident, her grandchildren were playing ball in the street and the security guards asked them to get out of the street.
Bluntson also admitted that, on a separate occasion, her adult husband and adult children were sitting on a car, “[l]aughing and carrying on,” and the security guards told these adults to go inside or go in the back.
Bluntson also testified that, in 2013, the president of the Sonoma Bay Board of Directors, Jeanne Kulick, sent a security guard to kick her large family out of the pool area. Bluntson went to confront Ku-lick, and Kulick told her that “you have too many people in the pool, and playing ball in the pool and there is a complaint, and your family has on street clothes in the pool.” Bluntson related that her adult daughter had on a white T-shirt over her swim suit while in the pool. Bluntson said the incident at the pool made her feel “hurt” and “uncomfortable.” She said that, shortly thereafter, she received numerous violation notices in “retaliation.”
Bluntson said the Loitering and Curfew Rules had interfered with the enjoyment of her home. Her grandchildren come over less because “they get tired of having to be in the house, cooped up all the time.” If Bluntson could afford to move, she would do so.
B. Testimony From Resident Jackson
Janet Jackson purchased a condo at So-noma Bay pre-construction which she occupied in 2011 or 2012. Jackson testified that, on an unspecified date, Jackson’s minor son, Richard, ran across the street to greet a friend. While they were talking, Kulick drove up and “asked what they were doing out there.” Kulick told the children “to go in the house and play video games.” Jackson then told her son to go inside because she “didn’t want no problems.” Her son Richard was upset and *774could not understand why he could not play outside. Jackson never observed the security guards at Sonoma Bay tell an adult to go inside, but she did observe them telling children to go inside. Jackson moved out of Sonoma Bay the weekend before trial. On cross-examination, Jackson admitted that Richard would play tennis at Sonoma Bay, play kickball in front of her house, and ride bikes and play with his friends around the neighborhood.
C. Testimony From Resident Carr
From April 2012 until April 2015, Leann Carr was a resident at Sonoma Bay. She lived with her teenage grandson, Nathan, whom she had raised since birth.
In early 2013, Carr received her first violation notice after Nathan and his Mends “had been out on a weekend night, early in the morning, in our driveway sitting in his car with the windows rolled up listening to music.” Carr and Nathan went to speak with Kulick about the notice. Ku-lick told them “children aren’t supposed to be out after sunset.” The confrontation escalated until Kulick retreated to her office. Kulick then came back out with a copy of the rules and regulations, and went over the rules with Carr and Nathan. According to Carr, “she read me every rule and regulation, and after each one she would say, do you understand, and I said yes.” This made Carr feel like she “was a 12 year old.” Carr said that Kulick spoke to her “like I was one of her students ... like one, two, three, you are going to do it this way or not at all.” The confrontation left Carr feeling “humiliated [and] embarrassed.”
In November 2013, Carr received another violation notice when Nathan was making too much noise while skateboarding. Carr admitted that she took the notice to Sonoma Bay’s then-property manager, Niambi Emanuel, who told her that it was a courtesy notice and that she should disregard it. Carr said children at Sonoma Bay were “alienated” from other children. Parents would try to keep their kids inside, but, “kids being kids, they would climb out their windows to go to each others’ rooms, that is how they visited each other.”
Carr said the Rules affected her relationship with Nathan: “It caused a lot of arguments between us that we never had. He had a very structured life and he would start questioning my rules.... [H]e respected authority, .but when authority keeps brow beating you, I could see that [respect for authority] lessening and lessening in him.” According to Carr, Nathan became so “upset” by living at Sonoma Bay that in November 2014 he went to live with his mother. .She said that Nathan “was afraid he was putting so much stress on [Carr] and he didn’t want [Carr] to get evicted and he was beat down with rules and regulations that he could not do nothing, and he was a teenage boy, he wanted to have his friends over and go out and do things.” Carr said Nathan was currently living with his mother and had dropped out of both high school and the ROTC. Carr said that Nathan’s situation made her feel “horrible” because “he doesn’t have a home.”
On cross-examination, Carr admitted that Nathan’s mother regained custody of him in 2013 and that Carr had unsuccessfully fought for custody. In contradiction to her trial testimony, Carr also stated in her deposition that she was concerned about crime in the neighborhood. The first year Carr lived at Sonoma Bay, she had a 500-pound safe stolen from her garage. Carr also admitted that Nathan was once stopped by a community security guard and was accused of cursing at the guard. Defendants’ counsel asked if she was aware that Nathan had been in “dozens of *775fist fights.” Carr said she was not. Counsel also produced a document showing that Carr received the first notice of violation not just for Nathan’s loitering but also for Carr’s own loud argument with a neighbor.
D. Testimony From Resident Golda Muselaire
From 2014 to 2015, Golda Muselaire lived in Marsh Harbour with her husband and three children. Muselaire testified that the Rules were enforced against her family. For example, a security guard once reprimanded one of her children for riding his bike in the street. Her children could play outside if they were supervised by an adult, but this “aggravated” her because she wanted to rest while her kids played outside. Muselaire said the Rules forced her to be “really, really on [her children], I didn’t want them to break any rules and the security guards harass them.” Muse-laire said this made her feel like she was “hovering over them, [like] they can’t breathe.” Muselaire said the Rules also affected her children—they started to rebel and sneak out to play. Her family moved because the private owner of their unit raised the rent.
E. Testimony From Resident Isaiah Muselaire
Golda Muselaire’s son, Isaiah Muselaire (age 15) testified that he had the Loitering and Curfew Rules enforced against him “multiple times” when his family lived at Marsh Harbour from 2014 to 2015. For example, Isaiah and his friends were once playing football when a security guard told them that, if they did not get on the sidewalk, he would give them a violation. Another time, Isaiah and a friend were sitting on a green electrical box when the security guard gave the friend a violation and Isaiah a verbal warning.4 Isaiah also recounted one time when he and some other kids were in the “park up front by the clubhouse” and the security guard “told us to go inside because it was getting late, it was past the curfew, and he didn’t say nothing to the adults [who were also outside].”
Isaiah would hide in a tree to talk to his friends “because if we even talk on the sidewalk or by the grass, [a security guard] would harass us, like why are you loitering.” Isaiah said being stopped so often by the security guards made him feel “depressed and ma[d]e [him] want to rebel more.” After his mother learned of the altercations with the security guards, she made her kids stay inside to avoid getting “kicked out,” but this dictate made Isaiah “feel like [he] was in jail.” Isaiah said the Rules made his mom “overwhelmed and frustrated” because she “wanted her space.”
On cross-examination, Isaiah admitted that, while living at Marsh Harbour, he would play football on the street with his friends, swim at the pool, play in the grassy areas, and ride bikes or skateboards in the street.
F.Testimony From Resident Gardner
Meghan Gardner is the mother of six children. From 2014 to 2015, she lived at Marsh Harbour. Gardner alleged that James Nyquist, who was at one point the Marsh Harbour property manager, told her that the Report Card Requirement was in place to find out “if the kids go to alternative schools ... and he was trying to clean up the neighborhood.” -Nyquist also allegedly told her that six violation notices would lead to eviction.
*776Gardner testified that the Rules were enforced against her family. For example, one time, two of her sons were riding their bikes, and the security guard told them to go on the sidewalk. Another time, her kids were on the driveway, and the guard told them they could not play outside. Gardner said these incidents made her feel “hurt, sad and embarrassed.” Gardner testified that the Curfew Rule was enforced against her children five or six times. Gardner received six violation notices while living at Marsh Harbour, including one for an infraction of the Loitering Rule. Gardner was afraid of eviction “[a]ll of the time” because she had six citations and “there were so many rules, it was always harassing the kids.” Gardner said her kids were “always crying to me and tell[ing] me they feel like they are in jail. They want to go outside and ride their bikes, they want "to be kids, they want to have fun, they want to go in the driveway and play without being harassed by security guards or HOA.”
G. Testimony From Resident Williams
Ta’Jenae Williams, Gardner’s daughter, was 17 when her family lived at Marsh Harbour. Williams said that her family received the Rules at their orientation with Nyquist. Williams said the Curfew Rule was enforced against her “plenty of times ... too [many] to count.” For example, on the night she turned 18, Williams went out with friends, but the security guard would not let her through the gate without an ID. Williams would often do her homework on the patio, and a security guard once told her to go inside. This made her feel “extremely upset, uncomfortable, awful.”
Williams testified that the Loitering Rule was enforced against her when she and her brother went bike riding with a friend. The chain on the friend’s bike broke at a location with no sidewalks. When the security guard saw the children in the streets, he threated the friend with a fine. “After that, we couldn’t go outside no more.” Williams said living at Marsh Harbour made her feel “[h]orrible, guilty, depressed, angry.” She could not decorate a float in her front yard. Williams was on the track team and could not run around the neighborhood. She felt angry that her siblings could not play outside, and she felt guilty for leading her mom to Marsh Har-bour in the first place.
H. Testimony From Residents Jermaine and Marcell Griffin
Jermaine Griffin (age 16) testified. He is Gardner’s son and Williams’s brother. Jermaine did not like living at Marsh Harbour because he was “stuck inside most of the time, and when [he] was allowed outside, [he] was told by someone what [he] can and what [he] can’t do.” One time, Jermaine was walking home from the school bus when Kimberly Jackson, the property manager at Marsh Harbour, asked him what he was doing and rudely told him he better get where he was going. Jermaine also said a security guard once told him and his sister to ride their bicycles on sidewalks only. He testified that the Curfew Rule was enforced against him once when he was walking to a friend’s house; a security guard told him he was out past curfew and had to go home. On cross-examination, Jermaine admitted that he would play in his driveway and on the sidewalk. Jermaine also admitted to sneaking out of his house and getting stopped by a security guard and also by the police.
Marcell Griffin (age 12), another of Gardner’s sons, testified, said he did not like living at Marsh Harbour because he “couldn’t be a kid,” Marcell was once riding his bike on the sidewalk, but the sidewalk ended. Security told him to get back on the sidewalk, “so I didn’t bother, so I *777went back home.” This made him “sad, angry and bored because I was used to riding my bike in the neighborhood, and now I have to stay inside and be bored.” Marcell also said that one time he was bouncing a ball in front of his house when the ball rolled into the street. Security told him to take the ball inside. After that day, he says he never went back outside.
The Plaintiffs also called three property managers: James Nyquist, Niambi Emanuel, and Kimberly Jackson,
I. Testimony from Property Manager Nyquist
James Nyquist was the property manager 5 at Sonoma Bay from early 2010 until mid-2012, and he was also the property manager at Marsh Harbour from early 2010 until mid-2013. In his role as property manager, Nyquist considered himself an agent of the Associations and reported to each community’s Board of Directors. The Boards made the ultimate decision about what community rules to adopt, although Nyquist could review, comment, and advise on those rules. Nyquist reviewed the rules and regulations with new tenants at an orientation once their application was approved.
In April 2010, the resident Associations took over control of the properties from the developer and put in place a “simplified” screening process—checking credit scores, income, and criminal records. As property manager, Nyquist was in charge of assembling a complete tenant application package and submitting it to the Board for approval. Nyquist had no power to approve or reject tenant applications.
According to Nyquist, the Report Card Requirement was put in place (1) because some parents did not have birth certificates for their children and (2) to discourage applicants from lying about whether certain occupants were children in order to avoid the criminal record check. Nyquist testified that the report card was-a stand-in for other age identifiers, such as a birth certificate, because the child’s school level gave a rough idea of the child’s age. Ny-quist also testified that the Board did not look at the child’s grades when determining whether to approve an application.
According to Nyquist, Kulick, the president of the Sonoma Bay Board, came up with many of the Rules at issue here.6 Nyquist then imported the Rules to Marsh Harbour. The properties enacted the Loitering and Curfew Rules because “they had a lot of issues with cleaning up the community.” Nyquist stated that “every single day there were three to five break-ins.” Nyquist personally observed people climbing the perimeter fence and the pool fence and causing damage. Nyquist would tour the property, he would “see kids hiding behind the building, vacant units, and you go back later in the day and the door is busted open and the glass is all shattered.” So, according to Nyquist, the Board “was taking action not to try and stop people from being outside necessarily, it was to stop the crime in the community. The point of the rule was so that we would stop having people hide and breaking into units.” Additionally, the Loitering Rule prohibited playing in the street because cars would speed down the neighborhood’s *778streets, which was a safety hazard for children.
Nyquist testified that the two properties enforced the Loitering and Curfew Rules against both children and adults and neither Rule was strictly enforced. The Rules were enforced first through a verbal communication, followed by “courtesy notices,” followed by “violation letters if we have a continued problem.” Nyquist did not issue notices of violation for people who were walking, jogging, or riding a bike. As for the Curfew Rule, security guards were encouraged to escort kids home at night for their safety, but they were “told not to bother people, it was only if there was a problem, the hiding situation.”
According to Nyquist, the properties never rejected a prospective renter because they had children, never failed to renew a lease based on familial status, never evicted a tenant based on familial status, and never evicted, threatened to evict, or failed to renew a lease for violations of the Rules.
J. Testimony From Property Manager Emanuel
Niambi Emanuel was originally Ny-quist’s assistant. When Nyquist left Sono-ma Bay in July 2012, Emanuel and her company, Emanuel Management Services, took over as property manager. Like Ny-quist before her, Emanuel reported to the Sonoma Bay Board, but she did not serve on the Board and did not have a vote on the Board. In March 2014, President Ku-lick fired Emanuel as property manager.
In spite of her “concerns” about the Report Card requirement, Emanuel gathered report cards from prospective tenants throughout her tenure at Sonoma Bay. Kulick was on the committee that screened applications. According to Emanuel, Kulick would review the report cards submitted with applications to see if the children had good grades and behavior. On certain occasions, Kulick would tell a parent that their child’s grades were “not good,” and the parent should “get some help for the student.” To Emanuel’s knowledge, Kulick did this to help the children. Kulick instituted an after-school tutoring program for children in the community, and Kulick would turn over the report cards to them.
As part of her job duties, Emanuel would send out notices of violation to residents. While an assistant to Mr. Nyquist (in 2011) until she left Sonoma Bay in March 2014, Emanuel issued approximately 20 notices per month, typically for violations of the rules concerning trash and clutter on patios.
According to Emanuel, the reason for the Loitering and Curfew- Rules was community safety. If Emanuel observed children playing outside at night, she would simply tell them to move to a grassy area or behind their home. Emanuel never told children playing in the community that they could not play outside or that they must go inside. She never personally enforced the Curfew Rule.
K. Testimony from Property Manager Jackson
Kimberly Jackson, the property manager at Marsh Harbour who succeeded Ny-quist, also testified. Jackson worked through defendant Prestige Quality Management, LLC, the entity that contracted with the Marsh Harbour HOA for her services. According to the contract, she would handle and enforce any violations of the community rules and regulations on behalf of the Board of Directors.
Like Nyquist before her, Jackson was in charge of facilitating rental applications at Marsh Harbour. Jackson would collect the information from prospective tenants and submit their applications to Patricia Maka-*779rowa, the President of the Marsh Harbour HOA. Makarowa and/or Jackson would then determine whether to approve the applications. Until shortly before trial, Marsh Harbour collected report cards from prospective tenant families. Jackson explained that the report card “gives you an idea of the [child’s] age because it lists the grade.” Marsh Harbour never looked at grades or behavior when reviewing an application.
Jackson would conduct orientation with new tenants, where she would explain the rules, but she stressed that the tenants “would have ... signed off on the rules prior to the orientation.”
Jackson testified that enforcement of the Loitering and Curfew Rules was “very lax.”7 Jackson said, “There was no real enforcement pf the loitering issue other than a verbal warning about the dangers of playing football in the street or if someone was in the community that was not supposed to be there.” As to the Curfew Rule, “[t]here is no enforcement.” Marsh Harbour did not instruct the guards to tell children not to play outside and never instructed the guards to target children. Jackson never personally told a child to go home and never heard of anyone telling a child to go home. Jackson said the Loitering Rule was enforced against adults and children. Jackson also insisted that the Proper Attire Rule was always enforced against all residents.
Jackson testified that Marsh Harbour had never denied an application because the applicant had children, never evicted a resident based on familial status, never fined a resident for a Rules violation, never evicted or threatened to evict a resident for a Rules violation, and never failed to renew a lease based on a Rules violation.
IV. DEFENDANTS’ EVIDENCE AT TRIAL
Although the Plaintiffs had called property managers Nyquist, Emanuel, and Jackson as witnesses during their own case in chief, the Defendants had previewed their defense during cross-examination of those witnesses. During that cross-examination, these witnesses had already testified that the security guards and property managers enforced these Rules against both adults and children and that often the Rules were not strictly enforced.
After the Plaintiffs rested, the Defendants also presented testimony from Patricia Makarowa, the President of the Marsh Harbour Board. Makarowa testified that Marsh Harbour put the Rules in place in 2011 based on those implemented at Sono-ma Bay.
The Defendants also called Kulick, who similarly denied that the Rules were enforced against only families with children. In 2002, Kulick and her husband moved to Florida. A retired teacher, Kulick got her realtor’s license in 2005. Kulick purchased a property at Sonoma Bay in 2005, but she does not live there. In April 2010, Kulick became the Sonoma Bay Board president. By that time, her Sonoma Bay property had depreciated in value from $215,000 or $225,000 to $26,000.
In 2005 and 2006, Sonoma Bay was in a dilapidated condition—holes in the fences, dead plants, overflowing dumpsters inhab*780ited by rats, mice, and vermin. Kulick saw drug paraphernalia and spark plugs (used to smash sliding glass doors) littering the property. Kulick also saw “[gjrown people ... gambling on the electrical boxes. Adults were playing football in the street, scratching cars, didn’t matter where the ball went.” Kulick testified that crime was a problem, with people squatting in vacant units or using vacant units for drugs and sex. In 2010, Sonoma Bay had more than $200,000 worth of code violations.
Kulick made it her mission to clean up the community and resurrect property values. Kulick met with city officials and law enforcement officers. She had a manned guard gate installed, hired a security company, and instituted a new tenant application process.
Kulick insisted that the reason for the Report Card Requirement was to gauge the child’s age. Sonoma Bay never rejected an applicant because of a child’s bad grades or behavior or because the applicant was a single parent.
Kuliek’s version of the enforcement of the Loitering and Curfew Rules was quite different from that of the Plaintiff residents. Under Kulick’s watch, the Sonoma Bay Board implemented the Loitering Rule. Kulick explained that the Loitering Rule was meant to address adults gambling on the electrical boxes and drinking on the hood of their car “in order to watch you leave for work so they could rob [your home] five seconds after you are gone.” Kulick never told children they could not play outside and was not aware of anyone telling children they could not play outside. Kulick specifically denied telling a child to “go inside and play video games.”
Kulick instituted a tutoring program for children at Sonoma Bay. Plaintiff Janet Jackson gave tennis lesson to the kids who were in tutoring. In 2010 and 2011, Sono-ma Bay offered basketball clinics for children.
Kulick testified that the Sonoma Bay HOA (1) never targeted or attempted to “weed out” families with children; (2) a prospective tenant was never rejected based on familial status; and (3) no tenant was ever evicted or had their lease non-renewed based on familial status.
Kulick stated that Sonoma Bay had “done what was impossible. We took a community in distress and brought it back to life. We enabled people to feel safe.” According to Kulick, Sonoma Bay’s occupancy rate went from 30 to 90 percent and property values rose 300 percent.
The Defendants’ evidence also stressed that the majority of residents were families with children and that there was no evidence that anyone was ever denied an apartment or evicted because they had children. For example, the trial evidence showed that, out of the 302 units at Sono-ma Bay, 70 to 80 percent of those consisted of families with children, and of the 402 units at Marsh Harbour, 75 percent consisted of families with children.
After the Defendants rested, the Plaintiffs re-called Janet Jackson to testify in rebuttal. Jackson admitted that she was aware of the tutoring program and that she gave tennis lessons to children at So-noma Bay “so they won’t be harassed by security.” She denied ever discussing the tutoring program with Kulick. The Plaintiffs presented no other rebuttal testimony.
Y. THE JURY INSTRUCTIONS
Because this appeal concerns one particular jury instruction, we now. review in detail what occurred about that.
Twice the district court refused the Plaintiffs’ request to charge the jury that the Defendants had already been held “lia*781ble” as a matter of law and the only issue for the jury was the amount of damages to award. The first time occurred before opening statements. Five days before trial, the Plaintiffs filed the following proposed preliminary jury instruction and asked the district court to tell the jury that the only issue was monetary damages, as follows:
■Prior to this trial the Court has made the following legal rulings: (1) the Sono-ma Bay Curfew Rule violates the Fair Housing laws as a matter of law; (2) the Sonoma Bay Loitering Rule violates the Fair Housing laws a matter of. law; (3) the Marsh Harbor (sic) Curfew Rule violates the Fair Housing laws as a matter of law; and (4) the Marsh Harbor (sic) Loitering Rule violates the Fair Housing laws as a matter of law. (citing to the district court’s summary judgment order) With respect to these four Rules, the Sonoma Bay Curfew Rule, the Sonoma Bay Loitering Rule, the Marsh Harbor (sic) Curfew Rule, and the Marsh Harbor (sic) Loitering Rule, you the jury do not have to determine whether or not these Rules are unlawful, because the Court already has. The Court has determined that these Rules violate the federal and state fair housing laws. Because of this finding by the Court, you the jury need only determine the monetary damages to the Fair Housing Center and Plaintiffs that should be awarded to fully remedy the effects of these illegal practices. (Emphasis added).
At the start of the trial and before opening statements, the district court declined to give this jury instruction.
Again at the end of the trial, and during the October 21 charge conference before closing statements, the district court denied a similar request. This time, the Plaintiffs asked the court to charge the jury that: “Plaintiffs, at a minimum, have established a prima facie case of intentional discrimination with the restrictions placed on children regarding the Loitering and Curfew Rules at Sonoma Bay and Marsh Harbour.” The Plaintiffs asked for this charge because the district court’s order had said the “plain text” of those two Rules discriminates against children and established a prima facie case.
During the charge conference, the district court stated that, with respect to where the Court was going to address its previous, ruling, it “might have a better answer or thought on it once I look at the verdict form.” Plaintiffs’ counsel responded that, “If we address them in the verdict forms, that is fine.” (Emphasis added).
On that same day, October 21, the Plaintiffs filed a proposed verdict form that would state that the court had already found the Defendants “liable,” as follows:
1. The Court has previously found Defendant [Sonoma Bay HOA] liable for violations under the Fair Housing Act with respect to the Curfew Rule and Loitering Rule. Do you find that the Defendant [Sonoma Bay HOA] is liable to Plaintiff ... for any other violations of the Fair Housing Act?
2. The Court has previously found Defendant [Marsh Harbour HOA] liable for violations under the Fair Housing Act with respect to the Curfew Rule and Loitering Rule. Do you find that the Defendant [Marsh Harbour HOA] is liable to Plaintiff ... for any other violations of the Fair Housing Act?
Defense counsel objected to the “liable” language in this verdict form, arguing that, “you haven’t found us liable. Liable suggests that there is damages to be awarded. I don’t think Your Honor found any damages should be awarded or proven to be awarded or suggesting that damages should be awarded. I think the word liable would suggest to this jury that Your Hon- *782or is basically telling them to award damages.”
Working off of the Plaintiffs’ proposed verdict form, the following exchange then occurred between the court and both parties’ counsel:
The Court: It probably is a more accurate statement to say the Court has previously found that—the formal title of the rules and regulations that relate to the curfew rule and loitering rule—violate the Fair Housing Act.
Defense Counsel: I have been waiting my turn, I do want to speak on that issue. I think that is fairer, I clearly don’t like the word liable. The way I read your order, as Your Honor wrote it, the Plaintiff still has to prove damages for there to be liability.
The Court: You[] are correct on that. Does Plaintiff disagree? That is a correct statement.
Plaintiff Counsel: Sure, we are not saying the Court is determining damages.
The Court: The question is, how do we correctly state that?
Plaintiff Counsel: We are comfortable with what you said. The reason why we used that language, it was used in the District Court • • • Our preference would be the liable language, that is what was done in the district, but we’ll accept the language you propose.
Defense Counsel: Any verdict form of Your Honor’s finding unduly prejudices my client or puts emphasis—
The Court: You already made that argument known, the Court overruled that argument. The Court is going to address it in the verdict form in a way that it is not prejudicial, but an accurate statement of the law. The Court has taken it out as a second reference on page two, but the Court is going to mention it. It is not unusual when Courts have made findings that go to what the jury has to address, and so that is why I said I was going to wait for the verdict form so I know the context in which this issue is being raised. I have taken it out of the jury instructions, but we do know that there is a finding that—on one or two of the rules the Court has made a finding. The jury has to make a determination whether there are any other violations they find, yes or no, and what compensatory damages. If there is no mention of it, and the jury is asked do you find the Defendant Marsh Harbour is liable to [Plaintiff] and they say no without ever knowing that there is a finding that two of the rules of Marsh Harbour have been found as a matter of law to violate the Fair Housing Act, I don’t think that is an accurate outcome either. The Court is attempting to do it in a nonprejudicial accurate way. I will hear you on any proposed language given that the Court is going to address it.
[[Image here]]
Defense Counsel: I think what Your Honor found, not in the enforcement, Your Honor found that in the wording of the document there was a violation of the Fair Housing law. There are two aspects being brought in this case, one is with regard to the wording, and one with regard to the enforcement. I *783don’t believe, I could be wrong, but Your Honor meant to find our clients in the enforcement breached it. I think you had—facially.
The Court: Facially, yes. Do you have proposed language? ... [T]he Court has accepted your position with respect to liability. So, do you have proposed language?
Defense Counsel: I don’t have proposed language but the concept—the Court found the language on its face violates the Fair Housing law. I actually think that is what you found, and I think Your Honor left open for the jury to decide whether there is liability, but that is what I think Your Honor said. I would ask Your Honor to use that language. Your Honor ruled, I am accepting it, but to use that language as relates to this so we can argue, irrespective of what is on the document, there is not a violation. I think that is the argument to be made for the jury. Facially, on its face, those are Your Honor’s words.
[[Image here]]
Plaintiff Counsel: I read your order several times and I don’t remember it being in there at all. This is ironic concerning the positions you have been hearing the last few days. One reason we drafted it this way, we thought they would agree to it because we thought we were accommodating the concerns they made. You have taken it out of the jury instruction and taking out the liable language, and adding on its face could be confusing to the jury and a term of art. I think we should be moving on.
The Court: Well, I am not going to keep the language liable.
Plaintiff Counsel: No, I understand that.
The Court: I am going to work on the language, but it will be something along the lines of the Court has found that the rules and regulations—and again, it will be the formal title—we’ll say for discussion purposes, that relate to the curfew rule and the loitering rule, it might be something along the lines, the Court has found the language of the rules and regulations relating to the curfew rule and loitering rule violate the Fair Housing Act.
(Emphasis added).
The district court determined that it would use the Plaintiffs’ proposed verdict form, “with the change in the language, with respect to the Court has found the language of the rules and regulations ... relating to the curfew rule [and] the loitering rule violates FHA[.]” The district court directed the Plaintiffs to amend the verdict forms accordingly and disseminate them to all parties. The next morning, before the court’s final jury instructions and closing arguments, all parties had copies of the final jury instructions and verdict forms.
The final verdict forms8 explained that the language of the Loitering and Curfew Rules violated the FHA, but left it to the jury to decide if the Defendants had enforced the Rules and were liable to the Plaintiffs. The verdict forms stated:
1. The Court has found that the language of the Loitering section of the Sonoma Bay Rules and Regulations violates the Fair Housing Act. Do you find that the Defendant [Sonoma *784Bay HOA] is liable to Plaintiff ... for that violation and/or any other violations of the Fair Housing Act?
2. The ■ Court has found that the language of the Loitering and Curfew sections of the Marsh Harbour Rules and Regulations violates the Fair Housing Act. Do you find that the Defendant [Marsh Harbour HOA] is liable to Plaintiff ... for that violation and/or any other violations of the Fair Housing Act?
In other words, the text or content violated the. FHA, but the parties hotly disputed whether the Defendants had enforced these Rules against all residents, not just children. The jury returned verdicts in favor of all Defendants and awarded the Plaintiffs no damages.
VI. DISTRICT COURT’S OMNIBUS ORDER
Following the jury’s verdict, the Plaintiffs filed numerous post-trial motions, which the district court resolved in an omnibus order, district court’s omnibus order pointed out that, “In that [earlier partial summary judgment] order, the Court held that only a trier of fact could determine whether Defendants’ Report Card Requirement and Proper Attire Rule violated the Fair Housing Act.”
As to the Loitering and Curfew Rules, the district court’s omnibus order explained that the district court’s earlier order had found the text of the Rules violated the Act but had “left the ultimate determination of liability and damages” to the jury, stating:
The Court did find, however, that the text of the Curfew Rule and the Loitering Rule violated the Fair Housing Act. Notwithstanding the Court’s conclusion that the text of those rules violated the Fair Housing Act, the Court left the ultimate determination of liability and damages to the trier of fact.
The district court’s omnibus order recapped how the Plaintiffs argued at trial that the district court’s earlier ruling meant that the jury had to determine only damages as to the Loitering and Curfew Rules. This, according to the district court, was a mistake: “While the Court had previously held that the text of [those two Rules] did violate the FHA, this violation is not equivalent to a finding of liability under the FHA.”
The district court’s omnibus order further explained that the sentence from its earlier order that the Defendants’ evidence of enforcement went to “damages and not to liability” “did not signal that Defendants were hable—as reiterated by the Court at trial. Instead, this sentence (when properly viewed in context) merely disregarded Defendants’ arguments as inapplicable in the context of whether or not the Loitering Rule and Curfew Rule—in the abstract— violated the FHA. The Court’s ruling was very narrow and was limited to the text of the rules and not to a finding of liability.”
The district court’s omnibus order also explained why its earlier order did not directly entitle the Plaintiffs to relief:
The Center’s position and apparent confusion in this matter stems from a certain disconnect in its motion for partial summary judgment. While the argument in the Center’s motion focused on whether the text of Defendants* rules violated the FHA, the Center’s prayer for relief sought a determination of liability. The disconnect, then, was causation. Implicit in the Center’s reasoning was (i) if a rule violates the FHA, and (ii) the rule was published by the Defendant, then (iii) the publishing Defendant is liable to a fair housing center. Not so. The statute governing remedies under the FHA merely states that certain rem*785edies “may” flow from a violation and, moreover, case law establishes ... that the existence of a rule that violates the FHA is not, by itself and without more, sufficient to impose liability.
While there were no disputed material facts at summary .judgment as to whether Defendants’ rules were published, there was a dispute of material fact as to what impact those rules had on Plaintiffs and on the community as a whole. Indeed, Defendants’ enforcement of the rules was a hotly and vigorously contested issue that resulted in extensive testimony at trial. The impact of Defendants’ rules on the community was a hotly contested issue also. To the extent the Center takes the position that, independent of any dispute of material fact pertaining to causation, the existence of certain rules caused it damages as a matter of law at summary judgment, or, alternatively, that the Center was not required to prove causation at summary judgment, these positions contravene the law. (Emphasis added).
In support, the district court pointed to Martin v. Palm Beach Atlantic Ass’n, Inc., 696 So.2d 919, 922-23 (Fla. Dist. Ct. App. 1997) (finding that a condominium association’s rule facially violated the FHA but stating that the association’s contention that it did not intend to discriminate “may be considered by the jury as to the issues of damages and their causation”) and Blomgren v. Ogle, 850 F.Supp. 1427, 1440 (E.D. Wash. 1993) (holding that, while an apartment’s rule discriminated on its face, damages “may be imposed only where there is credible proof of harm proximately caused by the violation”). Thus, the district court’s omnibus order explained:
While the text of the Loitering Rule and the Curfew Rule in the instant case patently discriminated against children, the application and enforcement of those rules were left to the jury to determine causation and damages and, as a result, the jury—-not the Court—determined Defendants’ liability. (Emphasis added)
Because evidence was introduced that the Rules applied to all residents, the district court’s omnibus order rejected the Plaintiffs’ argument that the trial evidence proved that the Rules were enforced in a discriminatory manner, stating:
It was within the jury’s purview to conclude that there were no discriminatory acts sufficient to cause the Center any damages or, at a minimum, to conclude that the Center did not meet its burden to establish such. The Defendants in this case were accused of discrimination against children. Notwithstanding this serious allegation, approximately eighty percent of the families residing in Defendants’ complexes had children. The Center emphasizes that this evidence means many families experienced discrimination. That is one interpretation. Another plausible inference from this evidence is that many families chose to live there, chose to stay. Families renewed their leases. An extremely small percentage of families residing at the Defendant communities chose to join this lawsuit. Evidence was introduced that the controversial rules were intended to benefit children. Evidence was introduced that the rules were applied uniformly to all residents—not just children];.] (Emphasis added).
The district court’s omnibus order thus denied the Plaintiffs’ post-trial motions, including their motion for a new trial.
The Plaintiffs timely' filed this appeal. On appeal, the Plaintiffs do not challenge the jury’s verdict as to the Report Card Requirement or Proper Attire Rule. Rather, the Plaintiffs seek a new trial on their claims about the Loitering and Curfew Rules. The Plaintiffs argue that the dis*786trict court should have told the jury that the Defendants’ Loitering and Curfew Rules made them liable to the Plaintiffs as a matter of law and that the only issue for the .jury was the amount of damages. The Plaintiffs argue the district court erred by not telling the jury this in the jury charge or at least in the verdict forms.
VII. STANDARD OF REVIEW
This Court will not disturb a jury’s verdict unless the charge, taken as a whole, is “erroneous and prejudicial.” Bhogaita v. Altamonte Heights Condo. Ass’n, Inc., 765 F.3d 1277, 1290 (11th Cir. 2014) (citing Badger v. So. Farm Bureau Life Ins. Co., 612 F.3d 1334, 1339 (11th Cir. 2010)); see also United States v. House, 684 F.3d 1173, 1196 (11th Cir. 2012) (“We will not reverse a defendant’s conviction based on a challenge to the jury charge unless we are left with a substantial and ineradicable doubt as to whether the jury was properly guided in its deliberations.”) (internal quotation marks omitted). We apply a similarly deferential standard of review to verdict forms. McNely v. Ocala Star-Banner Corp., 99 F.3d 1068, 1072 (11th Cir. 1996).
When reviewing a trial court’s jury instruction, “our task is to examine whether the jury charges, considered as a whole, sufficiently instructed the jury so that the jurors understood the issues and were not misled.” Palmer v. Bd. of Regents, 208 F.3d 969, 973 (11th Cir. 2000) (quotation omitted). Reversal is warranted only if the failure to give an instruction prejudiced the requesting party. Id. at 973, 975 (affirming jury verdict in favor of defendant in Title VII discrimination case because “we cannot say, considering the totality of the circumstances, that [the plaintiff] was prejudiced by the trial court’s refusal to deliver the specific instructions proposed by her.”). “Jury instructions are subject to harmless error review.” United States v. Webb, 655 F.3d 1238, 1249 n.8 (11th Cir. 2011).
VIII. ANALYSIS
With this extensive background, we turn to the two questions before us: Did the district court err? And did any error prejudice the Plaintiffs? See Bhogaita, 765 F.3d at 1290.
A. Error
Whether there was error depends on whether we accept (1) the district court’s reading of its own summary judgment order (which is also the Defendants’ reading), or (2) the Plaintiffs’ reading of that order. Frankly, that is a close and difficult question, because the district court’s order is ambiguous. Certain language in the district court’s order strongly supports the district court’s and the Defendants’ reading of the order. On the other hand, when the district court’s order is read together with the prayer for relief in the Plaintiffs’ motion, the answer becomes less clear. At the end of the day, we need not decide or resolve the error question because the Plaintiffs have failed to show any alleged error was sufficiently prejudicial to warrant a new trial here.9 We explain why.
*787B. Fairness and Prejudice
Our analysis starts with the principle that an FHA damages claim is, in effect, a tort action governed by general tort rules, and “proximate cause is a classic element of a tort claim.” City of Miami v. Bank of Am. Corp., 800 F.3d 1262, 1279 (11th Cir. 2016) (citing Meyer v. Holley, 537 U.S. 280, 285, 123 S.Ct. 824, 828-29, 154 L.Ed.2d 753 (2003)) and Curtis v. Loether, 415 U.S. 189, 195, 94 S.Ct. 1005, 1009, 39 L.Ed.2d 260 (1974) (“A damages action under [the FHA] sounds basically in tort— the statute merely defines a new legal duty, and authorizes the courts to compensate a plaintiff for the injury caused by the defendant’s wrongful breach.”) (internal alteration omitted), cert. granted, — U.S —, 136 S. Ct. 2544, 195 L.Ed.2d 867 (2016).10 Therefore, this Court has held that proximate cause, as a classic part of a tort claim, is a “required element of a damages claim under the FHA.” Id. at 1278-80.
And to prove proximate cause, the Plaintiffs had to show the Rules were enforced against only families with children and caused damages to the Plaintiffs. As recounted above, the Plaintiffs’ evidence at trial was all about proving that the Rules were enforced against them.
As the district court observed, the factual issues of whether the Defendants enforced the Rules and the impact of such enforcement on the individual Plaintiffs and the community at large were “hotly and vigorously” contested at trial. As recounted above, nearly every witness who testified at trial spoke about these issues. The property managers spoke about how they enforced the Rules against all residents and how at times the Loitering and Curfew Rules were not enforced at all. The Plaintiffs produced testimony from ten residents, adults and children alike, who testified about how the Rules were routinely enforced against only families with children and how it made them feel angry, sad, embarrassed, cooped up, and bored. Kulick testified extensively about how she went about implementing the Rules, and she also denied that they were enforced in a discriminatory manner.
Thus, the record reflects that the Plaintiffs were allowed to put on a robust and fulsome case regarding whether, and in what manner, the facially illegal Rules were enforced and thereby caused residents any damages. In short, causation is an intensely factual question that was presented to, and decided by, the jury. Indeed, the Plaintiffs’ own brief on appeal contends that their “case in chief as to the Loitering and Curfew Rules focused on enforcement and the emotional distress experienced by the families who lived under *788the regime of the Rules as well as the economic damages they suffered.”
Given this fulsome presentation of evidence, it is hardly surprising that on appeal the Plaintiffs do not point to or disclose any probative evidence that they failed to present due to the district court’s earlier partial summary judgment order.11
Instead, the Plaintiffs point to two instances of testimony that they claim were “misleading.” First, they argue that Vince Larkins, the Center’s president and CEO, was “hamstrung” in his testimony because he was forced to describe the Rules as “allegedly” discriminatory, resulting in a “necessarily halting” explanation that “infected the jury’s deliberations with substantial confusion.” Plaintiffs point to a single sentence in Larkins’s testimony: “Well, we have to continue to monitor because of many of the—I am trying to be careful because I don’t want to over step what the judge has said—so I will state that many of the alleged acts that we alleged are in violation of the Fair Housing Act still are in place.” Larkins’s single sentence that used the term “alleged” was not damaging to Plaintiffs considering the seven-day course of the trial. This argument also ignores that the verdict form told the jury that the district court had found that the language of the Loitering and Curfew Rules violated the FHA.
Second, Plaintiffs argue that the jury was “susceptible to spurious suggestions by Defense counsel that the Loitering Rule was not discriminatory,” citing to an exchange during cross-examination of Bobbie Fletcher, the Center’s Vice President. That exchange, in relevant part, consisted of the following:
Q. You called it familial status discrimination?
A. I don’t call it that. It is a federal law....
Q. There was an issue about kids playing in the street; am I correct?
A. I don’t recall an allegation of children playing in the street.
Q. Or limitation to prevent kids, in all fairness—
A. Well, to be precise, loitering, meaning the ability for children to congregate.
Q. You would agree with me that the purpose, your understanding—-I am not asking for legal conclusions, but as the individual in charge of enforcement, the Plaintiff organization, that if somebody—everybody is treated the same, if there are a lot of rules, but it applies to everybody, that wouldn’t be discrimination, correct, in your opinion?
[Objection from Plaintiffs’ Counsel]
THE COURT: Overruled.
Q. Do you understand my question?
A. Well, if I may, I think I will keep to why we filed the lawsuit. It was in reference to the documents that—the fact of the rules and regulations that were implicit to children under 18.
Defense counsel then moved on to another line of questions.
This example is not convincing either. Defense counsel’s question was proper and about equal enforcement, which was a theme of Defendants’ case. In any event, these two isolated incidents do not demonstrate substantial prejudice to Plaintiffs.
*789Plaintiffs’ additional prejudice arguments consist of speculation about what the jury “could have” believed or inferred. For example, Plaintiffs argue that, without a preliminary instruction that the Loitering and Curfew Rules were facially discriminatory, the jury was not “properly equipped” to consider the testimony from current and former residents about the emotional pain and mental anguish they suffered. Again, this ignores that the verdict form told the jury that the district court had found that the language of the Loitering and Curfew sections of the Rules violated the FHA. Both the evidence and counsel’s arguments focused on whether those two Rules were enforced against all residents, against only families with children, or sometimes against no one at all. The Plaintiffs’ “speculation” that the jury misunderstood the case is not supported by the record or sufficient to demonstrate prejudice.
In sum, the district court expressly told the jury that the language of the Rules violated the FHA. Even at a new trial, the Plaintiffs would still need to prove enforcement, causation, and damages at trial—■ exactly what they attempted to do in the first trial. Without a showing of prejudice, we cannot find any reversible error. See Bhogaita, 765 F.3d at 1290; see also Watkins v. City of Montgomery, 775 F.3d 1280, 1290 (11th Cir. 2014) (explaining that district court abuses its discretion in failing to give a requested jury instruction only when such failure resulted in prejudicial harm to the requesting party).12
Our precedent instructs us not to disturb a jury’s verdict unless the jury instructions, taken as a whole, are “erroneous and prejudicial.” Bhogaita, 765 F.3d at 1290. Thus, we will not overturn the jury’s verdict, rendered at the end of a seven-day trial, unless the Plaintiffs can show that the district court’s alleged error prejudiced them and affected their substantial rights. This they did not do.
C. Final Observations
Before closing, we briefly pause to respond to certain arguments made in the dissent. The dissent acknowledges that proximate causation is a required element of a damages claim under § 3604(b) and that the plaintiffs knew they had to present evidence of causation and injury and did so. But the dissent then argues that proximate causation is not an element of a damages claim under § 3604(c). This argument is mistaken. Our Court has noted the requirement of a causal connection in a § 3604(c) case, albeit in a non-published, non-binding opinion. Fair Hous. Ctr. of the Greater Palm Beaches, Inc, v. The Shutters Condo. Ass’n, Inc., 389 Fed.Appx. 952, 955-56 (11th Cir. 2010).
In that FHA case, brought by the same plaintiff Center, the advertisement published by the defendant, The Shutters Condominium Association, said, “Sorry no kids or pets.” Id. at 953, 954. This advertisement, like the Loitering and Curfew Rules here, was facially discriminatory against families with children in violation of § 3604(c). On appeal, the plaintiff Cen*790ter challenged the jury’s “decision that it was not injured by the publication of [this] advertisement” that discriminated based on familial status under § 3604(c). Id. at 955. In affirming the jury’s verdict in that § 3604(c) case, this Court pointed to the scant evidence of the “causal connection” between the discriminatory advertisement itself and the alleged damages:
We cannot conclude as a matter of law that there is no evidence to support the jury’s verdict. The jury may have concluded that the Center failed to establish a causal connection between its alleged damages and the discriminatory advertising. ... The Center complained about injuries it suffered as a result of the advertisement, but the Center offered scant evidence about its damages.
Id. at 955-56 (citation omitted).13
Similarly, the Plaintiffs here claimed the existence of the facially discriminatory Loitering and Curfew Rules had caused substantial injuries and damages to all 500 families. For example, in closing arguments, the Plaintiffs requested the jury to award what they called a $1,000 fine times 500 families living in the two developments (which meant $500,000) to “compensate the families to make them whole and compensate the [Fair Housing Center].” The sizable compensatory damages that Plaintiffs wanted were not just for the individual Plaintiff residents who testified about enforcement of the Rules against them and their own personal emotional pain, but also for all the 500 resident families due to the existence of discriminatory rules whose language violated the FHA.14 The verdict form even told the jury that the language of the Rules violated the FHA.15 As to the § 3604(c) claim, the jury may have reasonably concluded the Plaintiffs failed to show a causal connection between the mere publication of the Rules (which the Defendants had eliminated before trial) and the Plaintiffs’ alleged substantial damages.
Tellingly, too, the Plaintiffs still have not pointed to, much less proffered, evidence they would have presented at the first trial (or even a new trial) if Plaintiffs had understood better and sooner what the district court had ruled in its earlier summary judgment motion. Indeed, the dissent is left to point to merely a comment at oral argument by Plaintiffs’ counsel that he would have asked different questions of one witness, President Makarowa. But there is no description or proffer of what *791that alleged additional or different testimony of Makarowa would have been.
IX. CONCLUSION
For the foregoing reasons, we discern no reversible error in the lengthy proceedings and trial before the district court. Accordingly, we affirm.16
AFFIRMED.

. The Plaintiffs originally brought but later dismissed § 3604(a) claims.


. The record demonstrates that only the Marsh Harbour Rules and Regulations contained a separate Curfew Rule, while the So-noma Bay Rules and Regulations stated, under the heading "Loitering,” that, “[a]fter dark all children should be in their home or on their patio.”


. We do not recount here every detail of the evidence presented at trial nor every witness presented. For example, the Plaintiffs also presented testimony from two Fair Housing Center executives regarding the Center’s .investigation of Sonoma Bay and Marsh Har-bour and supporting the Center’s claim for damages for diversion of resources and frustration of mission. But we do recount the trial evidence about enforcement and damages, or lack thereof.


. The Marsh Harbour Loitering Rule specifically prohibited sitting on the electrical boxes in the neighborhood.


. All of the property managers were Community Association Managers ("CAMs”), a position created by Florida law requiring certification and continuing education.


. Nyquist testified that, prior to implementing the Curfew Rule at either property, he was aware that the City of Riviera Beach, Florida (where the properties were located) had an ordinance mandating a curfew for young people. Nyquist admitted that the Riviera Beach ordinance, unlike the Curfew Rules, gave very specific curfew times.


. While there was evidence that Marsh Har-bour terminated one family’s lease based, in part, on violation of the Loitering Rule, Jackson explained that this particular family was evicted due to numerous serious incidents and "nuisance behavior,” including one incident when the two young children were spotted near a snake and alligator-infested lake unsupervised, an incident when the police and the state Department of Children and Families were called, and another incident where the child vandalized property.


. There were verdict forms for each plaintiff containing basically identical language.


. The Defendants argue that we may affirm because the Plaintiffs invited any error by explicitly agreeing to (1) handle the issue not in the jury instruction but in the verdict form and (2) then by ultimately agreeing to the change in the verdict form. “When a party responds to a court's proposed jury instructions with the words 'the instruction is acceptable to us,’ such action constitutes invited error” and "serve[s] to waive [the party's] right to challenge the accepted instruction on appeal.” United States v. Silvestri, 409 F.3d 1311, 1337 (11th Cir. 2005); see also United States v. Frank, 599 F.3d 1221, 1240 (11th Cir. 2010) (“Frank invited error when he not only agreed with the supplemental instruc*787tions and special verdict form, but requested them.”).
The Plaintiffs counter that the Defendants misconstrue the record and point out that they did not have a copy of the final verdict form during the charge conference. We need not address invited error because the Plaintiffs, in any event, have not shown the requisite prejudice.


. In its certiorari grant, the Supreme Court stated "[t]he questions presented are as follows:
1. By limiting suit to 'aggrieved person[s],’ did Congress require that an FHA plaintiff plead more than just Article III injury-in-fact?
2. The FHA requires plaintiffs to plead proximate cause. Does proximate cause require more than just the possibility that a defendant could have foreseen that the remote plaintiff might ultimately lose money through some theoretical chain of contingencies?”
(Emphasis added). While these two questions are not at issue here, it is noteworthy the Supreme Court made clear again that proximate cause is an element of an FHA damages claim.


. The Plaintiffs argue that causation is part of the remedy phase of trial, not part of the liability determination. The Defendants counter that causation goes to liability, not damages. We need not decide that narrow question because the Plaintiffs do not point to any evidence of causation that they failed to present either before or after the district court’s ruling.


. The Plaintiffs’ arguments also ignore that, even if their reading of the district court’s order is more reasonable than the district court’s reading of its own order, and even if the Plaintiffs on appeal obtain a new trial, the district court retains authority to vacate and reenter its partial summary judgment order before any new trial and to clarify any ambiguity in its earlier partial summary judgment order. In the district court (or even in their briefs on appeal) the Plaintiffs did not point to, much less proffer, any evidence that they would have presented at the first trial (or even in a new trial) if the Plaintiffs had understood better and sooner what the district court had ruled in its earlier partial summary judgment order.


.The dissent relies on Ragin v. Harry Macklowe Real Estate Co., 6 F.3d 898 (2d Cir. 1993), but in that case the Second Circuit discussed the need to prove causation between the publication of a discriminatory advertisement and the emotional distress alleged by the plaintiffs. See 6 F.3d at 907, There, the plaintiffs had appealed because the district ■ court had found only a small amount in damages for the emotional distress they suffered that “was directly attributable, at least in part,” to the defendants’ advertisements. Id. at 901, 907. In affirming, the Second Circuit said: "The district court’s findings with respect to the issue of causation were based on its assessment of the plaintiffs' credibility. After reviewing the trial transcript, we see no basis for disturbing the district court’s assessment of the plaintiffs' credibility.” Id. at 908.


. It was undisputed that residents were given a copy of the Rules when they moved in.


. No part of the jury charge required the Plaintiffs to prove intent or enforcement as to their § 3604(c) claim. Rather, the district court told the jury that (1) it was a separate violation of the FHA to make a statement with respect to housing rental that indicates any preference, limitation, or discrimination based on familial status; and (2) that the FHA prohibits such discriminatory statements, "whether or not the Defendant intended to express a preference or limitation.” Then the verdict form even told the jury that the language of the Rules violated the FHA.


. The Plaintiffs have not shown reversible error on the other issues raised in their brief, either. As the parties have agreed, our affir-mance of the final judgment in Case No. 16-11248 is also determinative of Case No. 16-16092. Accordingly, the appeal in Case No. 16-16092 is dismissed, and the cost judgment entered by the district court remains intact.